      Case 1:19-cr-20268-KMW Document 7 Entered on FLSD Docket 05/13/2019 Page 1 of 1

                                          M IN UTE O RD ER                                                Page 1

                                M agistrate Judge Edw in G .Torres
                        KingBuildingCourtroom 10-5            Date:5/10/20191 Time:2:00p.m.
Defendant: 1)ANDRESSITGESRAMOS             J#:19978-104        Case#: 19-20268-CR-W ILLlAM$
                                                                                          l(SEALED)
AUSA:Ann M cNam ara                                     Attorney:Clea W eiss                     .
                                                                                                  )
                                                                                                  ,


Violation: CONSPIRACYTODEFRAUDTHEU.S.ANDRECEIVE              Surr/ArrestDate:5/10/19             YOB:1944
           'HEALTH CARE KICKBACKS

Proceeding: InitialAppeàrance                                    CJA Appt:
Bond/PTD Held:C Yes C No
Bondset $100,000 w/J% w/nessg (sAnsnzo)                             co-signed by:son and Daughter
 IF
  -Isurrenderand/ordonotobtuinpussports/traveldocs                        Language: SPAN ISH

       aeporttoPTsas directedlor       x'saweek/monthby                   Disposition:
       phone:      x'saweek/monthinperson                                  M otionto UnsealGRANTED
       Random urine testing by Pretrial                                                           I
 Nr services                                                               Defendantsworn-C
                                                                                          ,
                                                                                          AFPDAPPOINTED I
       Treatmentasdeemed necessary                                         TheCourtadoptstpeSTIPULATED
 nr    Re'frainfrom excessiveuseofalcohol                    bond Defendant*'   , jay be released
 nr    participateinmentalhealthassessmentatreatment         andmoneypostedbyMonday
 NF    MaintsnorseekfulstimeemploymentNor/nheulthcare        5/13/19.
 NF    Nocontuctwithcodeendants,exceptthroug,counsel.. ..
                                                        ---z **andownersofloe'sRehab
 nr    Nofirearms
 nr   .sottoencumberproperty                                  DefendantArraigned
 NF    Maynotvisittrunsportationestablishments                      ReadingofindlclmentWalved
       H                                                                            Jury trialdemaqded
 I-
  r--l omeConfinement/ElectronicMonitoringand/or                                    --      .. '
       Curfew             pm to           am ,paid by
       Allow ances:M edicalneeds,courtappearances,attorney visits,
       religious,em ploym ent
 Nr 'Travelextendedto:                                                      Timefromtodayto 1            excluded
 NV Other:                                                                  fromSpeedyTrialCloèk
NEXT COURT APPEARANCE     Date:           Tim e:           Judge:                            Placé:
ReportRE Counsel:
PTD/Bond Hearing:
Prelim/ArraignorRemoval:
StatusConference RE:
D.A.R.14:14:25 recall15:07:23                                       Tim e in Court:8
                                    s/EdwinG.Torres                                        M agistrateJudge
                                    r
